
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 728
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2009
			Mr. Kennedy (for
			 himself, Mrs. Bono Mack, and
			 Mr. Larsen of Washington) submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing the importance of
		  National Drug Facts Chat Day on November 10,
		  2009.
	
	
		Whereas the National Institute on Drug Abuse created
			 National Drug Facts Chat Day to provide the opportunity for
			 school-aged youth and teachers in classrooms across the United States to ask
			 questions of the Nation’s leading experts in the field of drug abuse and
			 addiction;
		Whereas, on October 12, 2007, the first annual Drug Facts
			 Chat Day yielded over 35,000 questions from school-aged youth across the United
			 States, providing accurate information on drug abuse and addiction;
		Whereas the National Survey on Drug Use and Health shows
			 that in 2007 nearly 8 percent of United States youth aged 12–17 met diagnostic
			 criteria for abuse or dependence (addiction) to illegal drugs or
			 alcohol;
		Whereas the Monitoring the Future Study has yielded
			 encouraging news of generally declining youth past-month illicit drug use
			 rates, a 24-percent decline from 2001 to 2008 by students in the 8th, 10th, and
			 12th grades combined;
		Whereas declines in youth cigarette smoking, now at its
			 lowest rate since the Monitoring the Future Survey began its measurements in
			 1975, will translate into decreases in deaths associated with the myriad
			 medical consequences of smoking;
		Whereas while progress continues to be made, troubling
			 trends still abound, including widespread abuse of prescription drugs among
			 United States youth;
		Whereas research shows that as perceived risk associated
			 with drug abuse increases, its abuse decreases;
		Whereas youth often get information about drugs, drug
			 abuse, and addiction from unreliable and inaccurate sources; and
		Whereas “National Drug Facts Chat Day” is on November 10,
			 2009: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of “National Drug
			 Facts Chat Day”; and
			(2)urges teachers,
			 schools, and students to participate by submitting questions and using the
			 information provided to increase their knowledge on the science of drug abuse
			 and addiction among school-aged youth.
			
